EXHIBIT 10.1
AGREEMENT
This Agreement, dated as of January 8, 2009 (the “Agreement”), is by and between
Telular Corporation, a Delaware corporation (the “Company”), and Simcoe
Partners, L.P., Simcoe Management Company, LLC and Jeffrey Jacobowitz
(collectively referred to herein as “The Simcoe Group”).
WHEREAS, the Simcoe Group has filed a preliminary proxy statement on
Schedule 14A with the Securities and Exchange Commission (the “SEC”) for the
election of two nominees to the Board of Directors of the Company at the
Company’s 2009 Annual Meeting of Shareholders (including any adjournment or
postponement thereof, the “2009 Annual Meeting”) and conducting a proxy contest
in respect thereof;
WHEREAS, the Company and the Simcoe Group have agreed that it is in their mutual
interests and in the best interests of Company shareholders to enter into this
Agreement, which, among other things, terminates the pending proxy contest for
the election of directors at the 2009 Annual Meeting (the “Proxy Contest”);
WHEREAS, the Company has agreed that, in connection with the 2009 Annual
Meeting, the Board (i) will withdraw the nomination of John E. Berndt for
election as a member of the Board and (ii) will nominate for election as a
member of the Board, and recommend that the shareholders vote to elect as a
director of the Company, Jeffrey Jacobowitz, founder of Simcoe Partners, L.P.
(the “Simcoe Nominee”);
WHEREAS, the Simcoe Group has agreed to refrain from submitting any director
nominations and to vote for the election of the Company’s nominees for directors
at the 2009 Annual Meeting.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.1 Defined Terms. For purposes of this Agreement:
(a) The term “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and shall include persons who become Affiliates of any
party to this Agreement subsequent to the date hereof.
(b) The term “Board” means the board of directors of the Company.

 

1



--------------------------------------------------------------------------------



 



(c) The term “Common Stock” shall mean the Company’s common stock, par value
$.01 per share.
Section 1.2 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.
ARTICLE II
COVENANTS
Section 2.1 Board of Directors, Annual Meeting and Related Matters.
(a) 2009 Annual Meeting. The Company shall use all reasonable best efforts to
cause the 2009 Annual Meeting to be held and the election of directors thereat
to be conducted on the scheduled date of February 3, 2009, and shall not delay
or postpone such meeting date or election, unless a quorum is not obtained, in
which case the Company shall hold the meeting as promptly thereafter as
practicable.
(b) Nomination of Directors. The Company agrees that at or in connection with
the 2009 Annual Meeting, the Board will:
(1) withdraw and not present the nomination of John E. Berndt as a director of
the Company;
(2) nominate the Simcoe Nominee as a director of the Company for a term expiring
at the 2010 annual meeting of shareholders and upon the election and
qualification of his successor;
(3) recommend that the shareholders of the Company vote to elect the Simcoe
Nominee and the other Company nominees for the Board; and
(4) cause all proxies received by the Company to be voted in the manner
specified by such proxies for election of directors and generally in favor of
the Simcoe Nominee and the other Company nominees where such proxies do not
specify how they should be cast.
(c) Efforts. The Company shall use all reasonable best efforts to ensure that
the Simcoe Nominee is elected by the shareholders at the 2009 Annual Meeting.

 

2



--------------------------------------------------------------------------------



 



(d) Role of Simcoe Nominee. The Simcoe Nominee, upon election to the Board, will
serve as an integral member of the Board and will be governed by the same
protections and obligations regarding confidentiality, conflicts of interests,
fiduciary duties, trading and disclosure policies and other governance
guidelines and shall have the same rights and benefits, including with respect
to insurance, indemnification, compensation and fees, as are applicable to all
independent directors of the Company.
(e) Proxy Solicitation Materials. The Company and the Board agree that the
Company’s proxy statement and proxy cards for the 2009 Annual Meeting and all
other solicitation materials to be delivered to shareholders in connection with
the 2009 Annual Meeting (in each case excepting any materials delivered prior to
the date hereof) shall be prepared in accordance with, and in furtherance of,
this Agreement. The Company will provide the Simcoe Group with copies of any
portion of proxy materials or other solicitation materials that contain
statements relating to the Simcoe Group, the Simcoe Nominee or this Agreement a
reasonable period (and, in any event, at least one business day) in advance of
filing such materials with the SEC or disseminating the same in order to permit
the Simcoe Group a reasonable opportunity to review and comment on such
materials. The Simcoe Group will provide, as promptly as reasonably practicable,
all information relating to the Simcoe Nominee (and other information, if any)
to the extent required under applicable law to be included in the Company’s
proxy statement and any other solicitation materials to be delivered to
shareholders in connection with the 2009 Annual Meeting.
The Company’s proxy statement for the 2009 Annual Meeting shall contain the same
type and tenor of information concerning the Simcoe Nominee as provided for the
Company’s other director nominees.
(f) Committees. To the extent permitted by law and the Nasdaq listing standards,
the Simcoe Nominee shall be eligible and shall be considered for Committee
memberships on the Board to the same extent as other members of the Board. The
Simcoe Nominee shall complete a 2009 Company Director and Officer Questionnaire
to enable the Company to evaluate the Simcoe Nominee’s independence under
applicable independence standards and eligibility to serve on Board committees.
(g) Expenses. Within ten business days of receiving reasonable documentation
with respect to such expenses, the Company shall reimburse the Simcoe Group an
amount equal to the Simcoe Group’s actual out-of-pocket expenses incurred prior
to the date of this Agreement in connection with the Proxy Contest, including
the preparation of related filings with the SEC and the fees and disbursements
of counsel and other advisors, up to a maximum reimbursement of $50,000, and the
Simcoe Group hereby agrees that such payment shall be in full satisfaction of
any claims or rights it may have as of the date hereof for reimbursement of
fees, expenses or costs in connection with the Proxy Contest.
Section 2.2 Voting Provisions. The Simcoe Group, together with its Affiliates,
will cause all shares of Common Stock for which they have the right to vote as
of the record date for the 2009 Annual Meeting to be present for quorum purposes
and to be voted at such meeting or at any adjournments or postponements thereof,
(x) in favor of each director nominated and recommended by the Board for
election at such meeting and (y) against any stockholder nominations for
director which are not approved and recommended by the Board for election at
such meeting.

 

3



--------------------------------------------------------------------------------



 



Section 2.4 Termination of the Proxy Contest; Additional Filings.
(a) The Simcoe Group.
(1) By executing this Agreement, the Simcoe Group hereby irrevocably agrees to
terminate the pending Proxy Contest. Within two business days of the date of
this Agreement, the Simcoe Group shall file with the SEC an amendment to its
Schedule 13D with respect to the Common Stock disclosing the material contents
of this Agreement, amending applicable items to conform to the obligations of
the parties hereunder and appending this Agreement and the Press Release as
exhibits thereto.
(2) From the date hereof, the Simcoe Group shall not make, and shall cause its
Affiliates not to make, any objection to the election of any of the Company’s
nominees at the 2009 Annual Meeting or any other statement inconsistent with the
provisions of this Agreement.
(3) The Simcoe Group hereby irrevocably withdraws its December 26, 2008, request
to inspect certain of the Company’s books and records pursuant to Section 220 of
the Delaware General Corporation Law, and shall promptly return to the Company
or destroy, in its sole discretion, all materials and summaries or duplicates
thereof that have been delivered to the Simcoe Group or its representatives
pursuant such request prior to the date hereof.
(4) Promptly following the issuance of the press release referred to in
Section 2.5, the Simcoe Group shall notify the SEC that it is withdrawing the
preliminary proxy statement on Schedule 14A it filed with the SEC.
(5) The Simcoe Group agrees not to allege that the Company’s definitive proxy
statement or any additional soliciting materials filed with the SEC in
connection with the 2009 Annual Meeting, so long as they conform to the terms of
this Agreement (including Schedule A) and the information furnished by The
Simcoe Group to the Company pursuant to Section 2.1(e), violate any of the rules
or regulations promulgated under the Exchange Act, or contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statement not misleading.
(6) The Simcoe Group agrees not to seek, alone or in concert with others, (a) to
call a meeting of shareholders or solicit consents from shareholders, (b) to
obtain representation on the Board except as otherwise set forth in this
Agreement, or (c) to effect the removal of any member of the Board, in each case
prior to the earlier of (i) the 2010 annual meeting of the Company’s
shareholders or (ii) March 3, 2010.

 

4



--------------------------------------------------------------------------------



 



(7) The Simcoe Group shall not prior to the 2009 Annual Meeting, sell, assign,
transfer, grant an option with respect to or otherwise dispose of any interest
in (or enter into an agreement or understanding with respect to the foregoing)
(collectively, a “Disposition”) any shares of Common Stock; provided, however,
that the foregoing limitation shall not prohibit any Permitted Disposition. A
“Permitted Disposition” shall mean (i) a Disposition pursuant to a tender offer,
an exchange offer, a merger, sale or any other transaction in which all
shareholders of the Company have a right to participate; or (ii) any Disposition
by any member of the Simcoe Group to any other member of the Simcoe Group.
(b) The Company.
(1) Within four business days of the execution of this Agreement, the Company
shall file with the SEC a current report on Form 8-K disclosing the material
contents of this Agreement.
(2) From the date hereof, the Company shall not make, and shall cause its
Affiliates not to make, any objection to the election of the Simcoe Nominee at
the 2009 Annual Meeting or any other statement inconsistent with the provisions
of this Agreement.
(3) The Company agrees not to allege that the preliminary proxy materials filed
by the Simcoe Group with the SEC in connection with the 2009 Annual Meeting
violated any of the rules or regulations promulgated under the Exchange Act, or
contained any untrue statement of a material fact or omit to state a material
fact necessary to make the statement not misleading.
Section 2.5 Publicity. Promptly after the execution of this Agreement, the
Company and the Simcoe Group will issue a joint press release in the form
attached hereto as Schedule A, it being understood, however, that the Company is
solely responsible for the information and quotations in the release concerning
the Company, and the Simcoe Group is responsible for the information and
quotations concerning the Simcoe Group.
ARTICLE III
OTHER PROVISIONS
Section 3.1 Representations and Warranties.
(a) Representations and Warranties of the Company. The Company hereby represents
and warrants that this Agreement and the performance by the Company of its
obligations hereunder
(1) has been duly authorized, executed and delivered by it, and is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms;
(2) does not require the approval of the shareholders of the Company; and

 

5



--------------------------------------------------------------------------------



 



(3) does not and will not violate any law, any order of any court or other
agency of government, the Certificate of Incorporation of the Company, as
amended, or the By-Laws of the Company, as amended, or any provision of any
indenture, agreement or other instrument to which the Company or any of its
properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument, or result in the creation or
imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
indenture, agreement or other instrument.
(b) Representations and Warranties of the Simcoe Group. The Simcoe Group
represents and warrants that this Agreement and the performance by the Simcoe
Group of its obligations hereunder
(1) has been duly authorized, executed and delivered by the Simcoe Group, and is
a valid and binding obligation of the Simcoe Group, enforceable against the
Simcoe Group in accordance with its terms;
(2) does not require approval by any owners or holders of any equity interest in
the Simcoe Group (except as has already been obtained); and
(3) does not and will not violate any law, any order of any court or other
agency of government, the charter or other organizational documents of the
Simcoe Group, as amended, or any provision of any agreement or other instrument
to which the Simcoe Group or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such agreement or instrument.
Section 3.2 Release.
(a) By the Simcoe Group. The Simcoe Group hereby agrees for the benefit of the
Company, and each Affiliate, officer, director, shareholder, agent, employee,
attorney, assigns, predecessor and successor, past and present, of the Company
(the Company and each such Person being a “Company Released Person”) as follows:
the Simcoe Group, for itself and for its members, officers, directors, assigns,
agents and successors, past and present, hereby agrees and confirms that,
effective from and after the date of this Agreement, it hereby acknowledges full
and complete satisfaction of, and covenant not to sue, and forever fully release
and discharge each Company Released Person of, and hold each Company Released
Person harmless from, any and all claims of any nature whatsoever (“Claims”),
whether known or unknown, suspected or unsuspected, including, but not limited
to, those arising in respect of or in connection with the nomination and
election of directors or other actions to be taken at the 2009 Annual Meeting,
occurring any time or period of time on or prior to the date of this Agreement
(including the future effects of such occurrences, conditions, acts or
omissions).

 

6



--------------------------------------------------------------------------------



 



(b) By the Company. The Company hereby agrees for the benefit of the Simcoe
Group, and each Affiliate, officer, director, member, partner, manager,
shareholder, agent, employee, attorney, assigns, predecessor and successor, past
and present, of each member of the Simcoe Group (the Simcoe Group and each such
Person being a “Simcoe Released Person”) as follows: the Company, for itself and
for its officers, directors, assigns, agents and successors, past and present,
hereby agrees and confirms that, effective from and after the date of this
Agreement, it hereby acknowledges full and complete satisfaction of, and
covenants not to sue, and forever fully releases and discharges each Simcoe
Released Person of, and holds each Simcoe Released Person harmless from, any and
all Claims, whether known or unknown, suspected or unsuspected, including, but
not limited to, those arising in respect of or in connection with the nomination
and election of directors or other actions to be taken at the 2009 Annual
Meeting, occurring any time or period of time on or prior to the date of this
Agreement (including the future effects of such occurrences, conditions, acts or
omissions).
Section 3.3 Remedies.
(a) Each party hereto hereby acknowledges and agrees, on behalf of itself and
its Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including an injunction
or injunctions to prevent and enjoin breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in any
state or federal court in New York County in the State of New York, in addition
to any other remedy to which they may be entitled at law or in equity. Any
requirements for the securing or posting of any bond with such remedy are hereby
waived.
(b) Each party hereto agrees, on behalf of itself and its Affiliates, that any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
any state or federal court in New York County in the State of New York (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 3.5 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in the state or federal
courts in New York County in the State of New York, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an improper or inconvenient forum.
Section 3.4 Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.

 

7



--------------------------------------------------------------------------------



 



Section 3.5 Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(x) given by telecopy, when such telecopy is transmitted to the telecopy number
set forth below and the appropriate confirmation is received or (y) if given by
any other means, when actually received during normal business hours at the
address specified in this subsection:
if to the Company:
Telular Corporation
311 South Wacker Drive, Suite 4300
Chicago, Illinois 60606-6622
Facsimile: (312) 379-8364
Attention: Jonathan Charak
with a copy to:
Covington & Burling LLP
1201 Pennsylvania Avenue, NW
Washington, DC 20004
Facsimile: (202) 778-5258
Attention: Michael C. Cutler, Esq.
if to the Simcoe Group:
Simcoe Partners, L.P.
52 Vanderbilt Avenue
4th Floor
New York, NY 10017
Facsimile: (212) 986-0816
Attention: Jeffrey Jacobowitz
with a copy to:
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Facsimile: (212) 715-8000
Attention: Abbe L. Dienstag, Esq.
Section 3.6 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.
Section 3.7 Further Assurances. Each party agrees to take or cause to be taken
such further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.

 

8



--------------------------------------------------------------------------------



 



Section 3.8 Third-Party Beneficiaries. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns, and nothing in this Agreement is intended to confer on any person other
than the parties hereto or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
Section 3.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[Signature page follows]

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

              TELULAR CORPORATION
 
       
 
  By:   /s/
 
       
 
  Name:   Joseph Beatty
 
  Title:   CEO
 
            SIMCOE PARTNERS, L.P.
By: Simcoe Management Company, LLC, its general partner
 
       
 
  By:   /s/
 
       
 
  Name:   Jeffrey Jacobowitz
 
  Title:   Manager of Simcoe Management Company, LLC

 

10